Wright, J.,
concurring. I concur in the syllabus law and the result announced by my colleague, Justice Holmes. The opinion correctly states the ruling case law and properly defers to the General Assembly with respect to a change in the rule of nullum tern-pus occurrit regi. However, I must express my personal reservations concerning the public policy considerations underlying this particular rule of law.
I view this doctrine as an anachronism that has long since outlived its usefulness and propriety. The plain truth of the matter is that we are living in an age of instant communication and highly organized, compartmentalized government. I regard rewarding sloth by a public agency or its employees as anathema. Likewise, I am not enamored with the notion that the state may sue at its leisure while some taxpayer’s records draw dust and his or her witnesses’ memories fade. I would hope the General Assembly would give this issue the sympathetic attention it richly deserves.